Citation Nr: 0639821	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  05-01 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arthritis of the knees, 
hips and back.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1958 and from January 1959 to September 1961.  

This appeal arises from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for arthritis.  The 
claims folder contains current diagnoses of degenerative 
joint disease of both hips, the low back, the right knee and 
status post left knee replacement.  X-rays have confirmed 
those diagnoses.  

The service medical records indicate the veteran was injured 
in a motor vehicle accident in June 1955.  He sustained 
injuries to the right hip.  The veteran, however, contends 
that his currently diagnosed arthritis is secondary to his 
service-connected colitis.  He asserts that his arthritis was 
caused by medication he took for treatment of his service-
connected colitis.  

A VA examiner indicated that ulcerative colitis is associated 
with inflammatory arthritis, and since she saw no evidence of 
the constitutional symptoms of inflammatory arthritis, she 
concluded the claimed disabilities were not related to the 
veteran's colitis.  No opinion was offered, however, as to 
whether the claimed disabilities were due to in-service 
events, or whether the veteran's colitis or its treatment 
aggravated them.  This should be addressed on Remand.  

Under the circumstances, the case is REMANDED for the 
following action:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him for arthritis.  With any 
necessary authorization from the veteran, 
the VA should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, and in any case, the RO 
should obtain copies of the records of 
the veteran's treatment for arthritis at 
the Mountain Home VA Medical Center since 
2003.  

2.  VA should arrange for the veteran to 
be examined for the purpose of 
ascertaining the nature and etiology of 
the claimed disabilities.  The claims 
folder should be provided to the 
examiner, who should indicate it was 
reviewed in the report provided.  Any 
indicated test or study should be 
accomplished.  As part of the 
examination, the examiner should confirm 
whether or not the veteran has 
inflammatory/rheumatoid arthritis, and if 
so, whether that was caused by the 
veteran's service connected ulcerative 
colitis.  The examiner also should 
indicate whether it is as likely as not 
any claimed disability had its onset in 
service, including as a result of a June 
1955 automobile accident.  Lastly, the 
examiner should opine whether it is as 
likely as not the veteran's ulcerative 
colitis, or its treatment, aggravated 
(has made worse) or otherwise caused any 
of the claimed disabilities.  A rationale 
for any opinion expressed would be 
helpful.    

3.  Thereafter, the claim for service 
connection for arthritis of the hips, 
knees and back should be readjudicated.  
If the veteran remains dissatisfied with 
the result, a supplemental statement of 
the case should be prepared, and after 
appropriate time for response, the matter 
should be returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


